FILED
                            NOT FOR PUBLICATION                             MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30060

               Plaintiff - Appellee,             D.C. No. 9:09-cr-00035-DWM

  v.
                                                 MEMORANDUM *
TAMI L. CURLEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted February 15, 2010 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Tami L. Curley appeals from the 51-month sentence imposed following her

guilty-plea convictions for tax evasion, in violation of 26 U.S.C. § 7201, and wire

fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Curley contends that her above-Guidelines range sentence is substantively

unreasonable because it was greater than necessary to accomplish the statutory

purposes of sentencing. The district court emphasized Curley’s history and

characteristics and the nature and circumstances of the offense before concluding

that the advisory Guidelines range was insufficient to provide an appropriate

sentence. The sentence is substantively reasonable under the totality of the

circumstances, and in light of the 18 U.S.C. § 3553(a) sentencing factors. See Gall

v. United States, 552 U.S. 38, 51, 56-60 (2007); see also United States v. Carty,

520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                     10-30060